DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/21/2022.  As directed by the amendment: claims 9 and 11 have been amended, and claims 22 – 24 have been cancelled.  Thus, claims 1 – 9, and 11 – 21 are presently pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 9, and 11 – 21) in the reply filed on 03/21/2022 is acknowledged.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
“wireless receiving device wherein the holder is fixed” in claim 1 lines 13 and 14 should read “wireless receiving device, wherein the holder is fixed” to avoid confusion when reading the claim;
“the handle is hollow a thickness of a wall” in claim 4 lines 1 and 2 should read “the handle is hollow, and wherein a thickness of a wall” to avoid confusion when reading the claim;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the upper side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the pictures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9, and 11 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204543058, see attached Google Patents translation) in view of Faber (U.S. 2010/0256580), and in view of Arora (U.S. 2015/0359996).
Regarding claims 1 – 9, and 13 – 20, Chen teaches a modular built medical device (Figures 1 – 3) for assisting self-catheterization and instillation of drug-solutions into the bladder in female patients, the device comprising: 
a catheter (21), 
a three-way tap (4) of a urine drainage bag (31), 
a grip (13) connected to a medium outlet of the three-way tap, wherein the catheter and the urine drainage bag are connected through the three-way tap as shown in Figure 2;
wherein the grip is a syringe (Figure 2)
wherein the grip is a specially shaped and size handle so that it can be grasped by hand (the syringe 13 can be understood as a shaped and sized handle so that it can be grasped by hand);
wherein the handle is hollow a thickness of a wall of the handle is configured for the proper stability (the syringe 13 is hollow and the thickness of the syringe would be configured for proper stability);
wherein the handle is a body closed on the upper side (syringe 13 is closed on the upper side by the plunger as shown in Figure 2);
wherein the handle has a cylindrical body (syringe 13 has a cylindrical body as shown in Figure 2);
wherein the handle has a solid body (plunger of syringe 13 can be understood as a solid body as shown in Figure 2);
the handle has a body with a same diameter and length of a syringe (since element 13 is a syringe as shown in Figure 2)
However, Chen does not teach a holder comprising a micro-switch, a switchable light source, a power supply, and a camera instead of or beside a mirror, wherein the camera is configured for connection to a wired or wireless receiving device wherein the holder is fixed on or in the grip, and the camera is or the mirror and camera are fixed directly or indirectly to the holder (claim 1); wherein the spring- grabbing clip-on is connected-to the handle, and the handle is fixed to the catheter by a releasable clip-on connection (claim 9); wherein the holder is fixed by a releasable fixation as a fast-connecting fixing ring using spring-force or as a fixable clamp, or the holder is a flexible horseshoe, where the fixation is unnecessary (claim 13); wherein the mirror and/or the camera is fixed indirectly to the holder by a flexible self-holding arm (claim 14); wherein the camera comprises an independent energy force and a communication device configured for wireless communication (claim 15); wherein the camera is powered by the power supply (claim 16); wherein the wireless communication of the camera is wifi, Bluetooth, infra, and/or radio connection (claim 17); wherein the camera is a stereo camera and/or the device consists of more cameras (claim 18); wherein the camera is configured to convey a picture by the wireless connection to the receiving device (claim 19); wherein the receiving device is smartphone. a tablet, a notebook, a PC monitor, a TV monitor, and/or a video monitor (claim 20);
Faber teaches a device (Figures 1 – 4) similar to Chen and the current application, further including a holder (100) comprising a micro-switch, a switchable light source, and a camera beside a mirror (paragraph [0019] discusses sensor which can be understood as a micro-switch, a light, a camera, and a mirror included in holder 110), and the camera is or the mirror and camera are fixed directly or indirectly to the holder (as discussed in paragraph [0019]).  Examiner notes that in the combined device of Chen and Faber, the holder can be fixed on the grip in order to increase potential for self-catheterization by women with neuromuscular dysfunctions as discussed by Faber in paragraph [0013].
wherein the spring- grabbing clip-on (420) is connected-to the handle (since paragraph [0026] discloses that the handle 410 can be hinged to the portion 420 by friction or any other means known in mechanical arts), and the handle is fixed to the catheter by a releasable clip-on connection (paragraph [0025] discusses clipping the catheter onto the guide channel of the catheter guide as shown in Figures 1 - 4);
wherein the holder is fixed by a releasable fixation as a fast-connecting fixing ring using spring-force or as a fixable clamp (as discussed in paragraph [0026]);
wherein the mirror and/or the camera is fixed indirectly to the holder by a flexible self-holding arm (the mirror and camera is attached to a portion of handle 110 as shown in Figures 1 – 4 and discussed in paragraph [0019]);
It would have been obvious to one having ordinary skill in the art at the time the application  was filed to combine the features of Faber with the system of Chen in order to increase potential for self-catheterization by women with neuromuscular dysfunctions (paragraph [0013]).
Arora teaches a device similar to Chen, Faber, and the current application, further including a power supply (1806, paragraph [0104]), that the camera (paragraph [0094] discusses camera as sensor) is configured for connection to a wired or wireless receiving device (wired or wireless device as discussed in paragraph [0097]);
wherein the camera comprises an independent energy force (power source 1806 as discussed in paragraph [0104]) and a communication device configured for wireless communication (paragraph [0097]);
wherein the camera is powered by the power supply (paragraph [0104]);
wherein the wireless communication of the camera is wifi, Bluetooth, infra, and/or radio connection (paragraph [0097]);
wherein the device consists of more cameras (imaging sensors which can be cameras as discussed in paragraph [0099]);
wherein the camera is configured to convey a picture by the wireless connection to the receiving device (specifically one or more cameras can capture image data that can be rendered at the remote device 1708 (e.g., via a display) as discussed paragraph [0094]);
wherein the receiving device is smartphone. a tablet, a notebook, a PC monitor, a TV monitor, and/or a video monitor (as discussed in paragraph [0096]);
It would have been obvious to one having ordinary skill in the art at the time the application  was filed to combine the features of Arora with the combined system of Chen and Faber in order to facilitate sending and receiving data from sensors such as image data (paragraph [0100]).
Regarding claims 11 and 12, Chen, Faber and Arora teach claim 1 as seen above.
However, Chen, Faber, and Arora do not specify that wherein a full length of the catheter is between 50 mm and 250 mm (claim 11); wherein the full length of the catheter is 150 mm or 200 mm (claim 12).
Faber discloses that the anatomical location of the urethral opening with respect to the top of the vaginal orifice is about 0.5 to 0.75 centimeters and the length of the female urethra is also 2.5 to 3.0 centimeters (paragraph [0018]).  Examiner notes that the length of the catheter is a result effective variable since the target treatment area determine appropriate size and length of the catheter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a full length of the catheter is between 50 mm and 250 mm, and the full length of the catheter is 150 mm or 200 mm, in order to ensure that the catheter reach the target treatment area,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204543058, see attached Google Patents translation) in view of Faber (U.S. 2010/0256580), in view of Arora (U.S. 2015/0359996), and in view of Rehse (U.S. 2018/0360340).
Regarding claim 21, Chen, Faber, and Arora teach claim 19 as seen above.
However, Chen, Faber, and Arora do not teach that in case the pictures are conveyed through stereo camera. the receiving device is a 3 D headset suitable for visualizing 3 D virtual reality.
Rehse teaches a device similar to Chen, Faber, Arora, and the current application, further including that in case the pictures are conveyed through stereo camera. the receiving device is a 3 D headset suitable for visualizing 3 D virtual reality, specifically the camera comprises a 3D camera system, for example a stereo camera and the output unit comprises for example a monitor, a display, a display fastened to the head—such as for example video glasses or virtual reality glasses and/or a device for displaying augmented reality, such as for example augmented reality glasses (paragraphs [0016] and [0073]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rehse with the combined system of Chen, Faber, and Arora in order to display virtual reality or augmented reality (paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783         

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783